        CASE 0:19-cv-01081-KMM Document 26 Filed 07/13/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Norva X.,                                                        No. 0:19-cv-01081-KMM

       Plaintiff,

v.                                                              ORDER

Andrew Saul, Commissioner of Social
Security,

       Defendant.


       On March 24, 2020, the Court ordered the parties to file letters indicating their
respective positions on the propriety of staying this case pending the resolution of
consolidated appeals before the Eighth Circuit Court of Appeals in Davis v. Comm’r of
Soc. Sec., 18-3422 (8th Cir. Nov. 14, 2018); Thurman v. Comm’r Soc. Sec., 18-3451 (8th
Cir. Nov. 19, 2018); Iwan v. Comm’r of Soc. Sec., 18-3452 (8th Cir. Nov. 19, 2018); and
Hilliard v. Comm’r of Soc. Sec., 19-1169 (8th Cir. Jan. 24, 2019). The parties responded,
and neither side objected to a stay. [ECF Nos. 20–21.] The plaintiff, Norva X., suggested
that once the Eighth Circuit cases were resolved, the Court should permit limited
supplemental briefing.

       The Eighth Circuit has also consolidated a second set of cases raising
Appointments Clause issues that are in a slightly different posture than this case or the
previously consolidated appeals. Smith v. Saul, 19-2731 (8th Cir. Aug. 14, 2019); Millard
v. Saul, 19-2766 (8th Cir. Aug. 19, 2019); and Taylor v. Saul, 19-3155 (8th Cir. Oct. 4,
2019). This second set of cases arose after the Commissioner issued an Emergency
Message (effective Jan. 30, 2018) and a Revised Emergency Message (effective June 25,
2018), both instructing ALJ’s to acknowledge, but not rule upon any Appointments
Clause arguments raised during administrative proceedings. The ALJ in this case denied
Mr. X’s application for benefits on August 8, 2018.




                                             1
        CASE 0:19-cv-01081-KMM Document 26 Filed 07/13/20 Page 2 of 3




       In response to the parties’ letters and considering the appeal in the
Smith/Millard/Taylor trio of cases, the Court intended to issue an Order staying this case
pending the resolution of the consolidated appeals in Davis in early April. However, the
Court inadvertently failed to docket the stay order in this case. The Court has reviewed
the matter anew and determines that although the Eighth Circuit recently resolved the
Appointments Clause challenges in Davis and Hilliard,1 this matter should be stayed
pending the outcome of the consolidated appeals in Smith, Millard, and Taylor.

       Waiting to address the summary-judgment motions until after the decision in the
second round of consolidated appeals will simplify the issues in this case, conserve
judicial resources, and will not severely prejudice the plaintiff. Wilson v. Corning, Inc.,
No. CV 13-210 (DWF/TNL), 2018 WL 4635672, at *1 (D. Minn. Sept. 27, 2018) (“In
considering whether to stay proceedings, the Court considers whether a stay will (1)
unduly prejudice or tactically disadvantage the non-moving party; (2) simplify the issues
in the infringement litigation and streamline the trial; and (3) reduce the burden of
litigation on the parties and the Court.”).

       IT IS HEREBY ORDERED THAT this matter is STAYED pending the
outcome of the consolidated appeals in Smith v. Saul, 19-2731 (8th Cir. Aug. 14, 2019);
Millard v. Saul, 19-2766 (8th Cir. Aug. 19, 2019); and Taylor v. Saul, 19-3155 (8th Cir.
Oct. 4, 2019). The parties shall contact the Court within 14 days of the date of the Eighth
Circuit’s decision in these consolidated appeals to request lifting the stay or any other
relief they believe is appropriate. The Court will determine whether to request
supplemental briefing on the Appointments Clause issue raised in this case upon
submission of the parties’ status updates required by this Order.




1
         Davis v. Saul, __ F.3d __, 2020 WL 3479626 (8th Cir. June 26, 2020) (affirming the
district court’s ruling in Davis, Thurman, and Iwan that the claimant in each case waived an
argument that the ALJ was not properly appointed in accordance with the Appointments Clause
of the Constitution); Hilliard v. Saul, __ F.3d __, 2020 WL 3864288 (8th Cir. July 9, 2020)
(citing Davis and concluding that because “Hilliard did not raise to the ALJ an Appointments
Clause challenge, … this court need not consider it”).


                                              2
       CASE 0:19-cv-01081-KMM Document 26 Filed 07/13/20 Page 3 of 3




Date: July 13, 2020
                                              s/Katherine Menendez
                                             Katherine Menendez
                                             United States Magistrate Judge




                                     3
